Citation Nr: 0818212	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  07-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.  




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1998 to 
October 2002.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  



FINDING OF FACT

Although there is competent lay evidence that the veteran 
experienced occasional low back pain during service, there is 
no competent evidence that his current low back arthritis 
began in service or within one year after his service ended 
or that it is otherwise etiologically related to his military 
service.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service and arthritis of the low back may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a), 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in October 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his service connection claim; (2) informing 
him about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession pertaining to his 
claim.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the October 2006 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, the Board observes that the RO correctly issued 
the October 2006 VCAA notice letter prior to the December 
2006 adverse determination on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 
120.  Consequently, a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), is not 
required in this case.  In essence, there is no timing or 
content error for VCAA notice here.   
As for the duty to assist, the RO has secured the veteran's 
service medical records (SMRs) and relevant VA treatment 
records.  The veteran has submitted personal and lay 
statements to support his claim.  He has not identified or 
authorized the release of any private medical records here.  
There is no indication from the veteran that any additional 
evidence remains outstanding.  The Board realizes VA has not 
obtained a medical opinion with respect to the veteran's low 
back disorder claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  But the standards of McLendon are not met in 
this case.  There is neither medical evidence suggesting that 
any current low back disorder is linked to his military 
service, nor any evidence of continuity of symptomatology of 
a low back disorder since his discharge from service (veteran 
did not allege any post-service low back pain or treatment 
until February 2005, several years after his discharge).  As 
service and post-service medical records provide no basis to 
grant the claim, and in fact provide evidence against the 
claim, the Board finds no basis for obtaining a VA medical 
opinion.  The Board is therefore satisfied that the RO has 
provided all assistance required by the VCAA.  38 U.S.C.A. 
§ 5103A.   

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation as discussed above 
or by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases are chronic, 
per se, such as arthritis, and therefore will be presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  Even this 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Low Back Disorder

The veteran maintains that he has a current low back disorder 
incurred during his military service.  He explains that his 
low back problems began after intense physical training 
during his service in the U.S. Marine Corps from July 1998 to 
October 2002.  Specifically, he reports that he first 
experienced low back pain after long hikes in the Marine 
Corps, but that it was "frowned upon" to complain, so he 
sought no medical treatment for this pain during his military 
service.  See his October 2006 claim; October 2006 personal 
statement; and lay statements from fellow service members 
received by the VA in October 2006 and February 2007.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
veteran currently has the claimed disability.    Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, 
September 2006 VA X-rays of the lumbar spine recorded a 
slight narrowing of disc space at L5-S1 and minimal arthritis 
involving the L4-L5 and L5-S1 regions of the low back.  Thus, 
there is sufficient evidence of a current low back disorder 
- more specifically, arthritis with slight disc narrowing.  
Consequently, the determinative issue is whether this 
condition is somehow attributable to the veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  And it is in this critical respect 
the veteran's claim fails.

SMRs are unremarkable for any complaint, treatment, or 
diagnosis of a low back disorder.  However, the veteran has 
submitted his own personal statements and lay statements from 
fellow service members confirming that he complained to them 
of low back pain after arduous physical training, but that he 
did not report it to military medical personnel at that time.  
The veteran and those who served with him are  indeed 
competent to report symptoms of occasional low back pain 
after physical training during the time of his military 
service.  Layno, 6 Vet. App. at 469.  See also 38 
C.F.R.§ 3.159(a)(2).  Furthermore, the Board can find no 
overt reason to doubt the credibility of his lay assertions 
that, during service, he experienced low back pain after 
training, especially given the corroborative lay statements 
of three fellow service members.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  Regardless, despite 
accepting his statements regarding low back pain during 
service as credible, his SMRs as a whole provide evidence 
against a finding for a chronic low back disorder in service, 
as there is simply no medical documentation of a specific 
chronic low back disorder at that time, which is necessary to 
establish the existence of a chronic disorder.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.    

Post-service, the evidence as a whole does not show 
continuity of symptomatology of a non-chronic low back 
disorder since service.  38 C.F.R. § 3.303(b).  The first 
indication of low back pain symptoms after service is from a 
VA ER note dated in February 2005, over two years after his 
discharge from service.  The veteran was seen at that time 
with only a "1 week" history of lower back pain.  It was 
also documented that he worked in a warehouse and his job 
requires the lifting of heavy objects.  There was no mention 
of any previous in-service back pain, or any allegation of 
continuing back pain from the time of his discharge from 
service in October 2002.  Consequently, continuity of 
symptomatology is simply not alleged or shown.  

In addition, it is significant that post-service VA X-rays of 
the lumbar spine dated in February 2005 were unremarkable at 
that time for evidence of low back arthritis or narrowing of 
the disc space.  He received further treatment in June 2005, 
at which time he was diagnosed with a low back muscle spasm.  
In fact, VA X-rays did not reveal low back arthritis until 
September 2006, after he again reported injuring his low back 
at work.  It follows that since there is no objective 
indication of arthritis within one year after service, 
the veteran is not entitled to application of the presumptive 
provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be 
objectively confirmed by X-ray.  38 C.F.R. § 4.71a, DC 5003.  
 
Moreover, there is simply no competent evidence of a link 
between any current low back arthritis and the veteran's 
period of military service.  Boyer, 210 F.3d at 1353; 
Maggitt, 202 F.3d at 1375.  Absent such evidence of a nexus, 
service connection is not warranted.  The veteran's personal, 
lay opinion as to any relationship between his current low 
back disorder and his period of service is not competent 
evidence required to establish service connection.  Jandreau, 
492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.

For these reasons and bases, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a low back disorder, so there is no reasonable 
doubt to resolve in the veteran's favor, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

The claim for service connection for a low back disorder is 
denied.   



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


